DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 12 recites the limitations “the air deflector” and “the second air conduit”, respectively. There is insufficient antecedent basis for this limitation in the claim. 
Appropriate correction required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotani (US 4,566,543).
Regarding claim 1, Kotani teaches a ground aeration device (fig. 1) comprising: an air supply connector (air inlet 26, 27) for receiving pressurised air from a source; a supporting element (frame 4) for supporting a drill element for insertion into the ground and a pneumatic hammer (6) for hammering the drill element into the ground; a first pneumatic means comprising a first actuating means (controlling valve 32) for actuating the pneumatic hammer; and a second pneumatic means comprising a second actuating means (air cylinder 34) for controlling supply of the pressurised air through the drill element.  

5. A ground aeration device according to claim 1, wherein the first and second pneumatic means are respectively controlled by toggle switches recessed into a manifold of the ground aeration device (fig. 6).  

3. A ground aeration device according to claim 1, wherein the second actuating pneumatic means further comprises at least one pneumatic element (11) for lifting the supporting element.  

Regarding claims 4, and 11-13, the drill is not positively claimed. The drill of Kotani is capable of the limitations set forth in the claims and therefore reads on the claims.  



7. A ground aeration device according to claim 1, further comprising at least one tensioning element for biasing the drill element downwards (springs 44).  

8. A ground aeration device comprising: a frame (4); an air supply connector for receiving pressurised air from a source (26,27); an air supply splitter (fig. 6) for directing air received from the source to a first air conduit and to a second air conduit; a drill element (7) for insertion into the ground, the drill element being connected to the second air conduit to receive pressurised air for insertion into the ground, the drill element comprising at least one aperture for ejecting the pressurised air (Fig. 3); at least one pneumatic means (32) attached to the frame and connected to the drill element, the pneumatic means being attached to the first air conduit for receiving pressurised air to drive the drill bit in and out of the ground; and air control means (34) for controlling the supply of air through the first and second conduits respectively, and ejecting air through the aperture of the drill element when the drill element is inserted into the ground.  

9. The ground aeration device according to claim 1, wherein the drill element comprises an air deflector for deflecting air supplied to the drill element towards the at least one aperture of the drill element.  

10. A ground aeration device according to claim 1 wherein the air deflector is an inverted pyramid or cone (tip of 7 directs air).  

.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotani in view of Johnson (US 6,049,942).
Regarding claims 2 and 3, Kotani teaches the ground aeration device according to claim 1, but fails to teach a locking wherein the supporting element comprises a locking mechanism for locking the supporting element into a first position, wherein the first actuating means is arranged to lock and unlock the locking mechanism.  However, Johnson teaches it is known to add a locking mechanism that is actuated by a first actuating means (4:19-34). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include a locking mechanism on the supporting element of Kotani as an addition of parts that adds a safety measure to the device when the air is actuated into the drill as taught beneficial by Johnson (4:19-34). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308. The examiner can normally be reached M-F 10:30-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA H LUTZ/Primary Examiner, Art Unit 3671